Citation Nr: 0614653	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-02 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma



THE ISSUE

Entitlement to dependents' educational assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, 
beyond September 25, 2003.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971 and from September 1972 to October 1973.  According to 
the RO, the appellant is his daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO in Muskogee, Oklahoma.  
In May 2005, the Board remanded the case for additional 
development.  The case was returned to the Board in April 
2006.


FINDING OF FACT

The appellant received 45 months of charged DEA benefits 
between August 25, 1999 and September 25, 2003; she does not 
allege that she wants or needs special restorative training.


CONCLUSION OF LAW

The appellant is not entitled to DEA benefits beyond 
September 25, 2003.  38 C.F.R. §§ 3500, 3501, 3511 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 21.3020, 21.3021, 21.3044, 
21.3300 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant would like to have her DEA benefits extended 
beyond September 25, 2003.  She does not dispute that she has 
received 45 months of charged benefits.  Nor does she allege 
that she wants or needs special restorative training.  In her 
notice of disagreement (NOD) and substantive appeal, she 
indicated that she developed Lupus during her final year of 
college; that she was unable to work as a result; and that 
she required additional assistance in order to pay her 
educational and medical expenses.

I.  Preliminary Matters

When this case was previously before the Board in May 2005, 
it was not clear from the appellate record that the appellant 
had used the entire 45 months of benefits to which she was 
entitled.  Accordingly, the Board remanded the case for 
additional development.  The Board requested, among other 
things, that the RO prepare a supplemental statement of the 
case that detailed the date the appellant's entitlement was 
established; the periods of her attendance at educational 
facilities, and the number of credit hours; and information 
relating to any periods of suspension of her educational 
efforts.  The Board also asked the RO to include in the 
appellate record all documents relied upon in making its 
decision on the appellant's claim, to include the initial 
notification to the appellant that prompted her NOD in 
November 2003 and certifications of enrollment that showed 
how much time was spent in school.

On review of the current record, it appears clear that not 
all of the development requested by the Board has been 
completed.  The appellate record does not contain, for 
example, a copy of the initial notification that prompted the 
appellant's NOD.  Nor does it contain a copy of any 
enrollment certification for a period of attendance from 
August 25 to December 16, 1999.  Ordinarily, those sorts of 
omissions might warrant another remand.  See, e.g., Stegall 
v. West, 11 Vet. App. 268 (1998).  However, it appears clear 
from the current record that the appellant's claim must be 
denied as a matter of law.  See discussion, Part II, infra.  
Accordingly, the Board finds no reason to undertake 
additional development to obtain the remaining documents 
requested in the remand.  To do so would serve only to 
further delay the adjudication of this appeal, with no 
possibility of additional benefit flowing to the appellant.

II.  The Merits of the Appellant's Claim

A child of a person who has a total disability, permanent in 
nature, resulting from a service-connected disability, is 
eligible for DEA benefits.  38 U.S.C.A. 
§§ 3500, 3501(a)(1)(A)(ii) (West 2002); 38 C.F.R. 
§ 21.3021(a)(1)(iii) (2005).  DEA benefits charged to a child 
may not exceed a period of 45 months, or the equivalent in 
part-time training, unless it is determined that a longer 
period is required for special restorative training.  
38 U.S.C.A. § 3511(a) (West 2002); 38 C.F.R. §§ 21.3020(b), 
21.3044(c), 21.3300(c) (2005).

In the present case, the Board finds no basis in law for 
extending the appellant's receipt of DEA benefits beyond 
September 25, 2003.  Following the Board's remand of this 
case in May 2005, the RO prepared an accounting that clearly 
outlined the appellant's receipt of 45 months of charged DEA 
benefits between August 25, 1999 and September 25, 2003.  The 
appellant does not dispute the RO's conclusions in that 
regard.  Nor does she contend that she wants or needs special 
restorative training.  Rather, she asks, in essence, that her 
benefits be extended due to additional financial needs.  
Unfortunately, however, as noted above, there is no provision 
in the law that allows for an extension on that basis.  Her 
appeal must therefore be denied.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


